EXHIBIT 12.1 PACIFIC GAS AND ELECTRIC COMPANY COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES Three Months Ended September 30, Nine Months Ended September 30, Year Ended December 31, Earnings: Net income $ Income tax (benefit) provision ) Fixed charges Total earnings $ Fixed charges: Interest on short-term borrowings and long-term debt, net $ Interest on capital leases 2 6 9 16 18 19 22 AFUDC debt 12 37 48 40 50 44 44 Total fixed charges $ Ratios of earnings to fixed charges Note: For the purpose of computing Pacific Gas and Electric Company’s ratios of earnings to fixed charges, “earnings” represent net income adjusted for the income or loss from equity investees of less than 100% owned affiliates, equity in undistributed income or losses of less than 50% owned affiliates, income taxes and fixed charges (excluding capitalized interest).“Fixed charges” include interest on long-term debt and short-term borrowings (including a representative portion of rental expense), amortization of bond premium, discount and expense, interest on capital leases, AFUDC debt, and earnings required to cover the preferred stock dividend requirements.Fixed charges exclude interest on tax liabilities.
